DETAILED ACTION
This action is in response to papers filed on 10 APR 2019. Claims 1-97 and 120 are cancelled. Claims 98-119 and 121-158 are pending.
Priority
This application is a 371 of PCT/US17/56204. Applicant’s claim for the benefit of a prior-filed application, PCT/US17/56204 filed 11 OCT 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional applications 62/555,950 filed on 8 SEP 2017, 62/487,999 filed on 20 APR 2017, 62/462,667 filed on 23 FEB 2017, 62/461,170 filed on 20 FEB 2017, and 62/406,878 filed on 11 OCT 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Claim Objections
	Claim 137 is objected to for the following informalities: The claim is improperly formatted. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).	
Objections to the Specification and Drawings
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies (1-2) and the required response to this Office Action are as follows:
Specific deficiency 1 – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See [00380].
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency 2 – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. See Figure 2.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claim(s) 98-103 and 121-136 is drawn to an immune cell transfected or transduced with a cleavage enzyme and methods of use.
Group II: claims 146-158 and 104-119 is drawn to an immune cell transfected or transduced with a plasmid encoding a CAR and a plasmid encoding a non-CAR species.
Group III: claims 137-145 is drawn to a method of pre-activating an immune cell transduced or transfected with nucleic acid encoding CAR that is specific for MUC1*  enzyme by co-culturing the immune cell in vitro on a surface that presents a peptide having the sequence of truncated extracellular domain of MUC1, thus obtaining pre-activated immune cell.
Lack of Unity – A Priori
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-III lack unity of invention because Group I comprises a special technical feature of an immune cell transfected or transduced with a cleavage enzyme not required by Group II. Group II requires an immune cell transduced with a CAR plasmid not required of Group I. Group III requires an immune cell transfected or transduced with a CAR plasmid not required of Group I and transfected or transduced with a cleavage enzyme not required by Group II. Therefore there is no special technical feature as defined by PCT Rule 13.2 as the groups do not share a common technical feature and lack unity a priori.
Response Required
In view of a lack of unity in the absence of a shared special technical feature required for co-examination, restriction is required because there is no unity of invention or inventive step. 
A single group must be elected. 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species in each of (i)-(vi) set forth below:
alternative cleavage enzymes or fragments thereof, recited in claims 102, 103, 124, 132, 137, 154-155 and [00108];
alternative cleavage enzyme activators
alternative cytokines, recited in claims 156-157 and [00376]-[00377];
alternative tumor antigens or fragments thereof to which the CAR and/or antibody fragment construct(s) bind, recited in claims 99, 105, 107, 108, 109, 117, 119, 137, 141-142, 148, 150 and [00244]-[00246],[00377];
alternative antibody fragments, recited in claims 109, 147, 149, 150 and [00246]-[00278];
alternative promoters or regulatory elements, recited in claims 112-115, 121-123, 129-131, 146, 151-153 and [00349]-[00351], [00369]-[00370],[00377] and Table 1.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. The cleavage enzymes, cytokines, antibody fragments, and tumor antigens comprise distinct polypeptides with corresponding distinct structures and functions and the alternate promoters or regulatory elements comprise nucleic acid sequences and functions that are distinct and differ from one another.  Therefore these species are distinct and non-coextensive and do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features. In addition, these species are not obvious variants of each other based on the current record. 
If Applicant elects Group I above, Applicant is required under 35 U.S.C. 121 and 372 to further elect a single disclosed species from each of (i) and (ii) and (iv) and (v) and (vi) above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. That is, Applicant must further elect:
a single cleavage enzyme; 
a single cleavage enzyme activator; 
a single tumor antigen or fragment thereof to which the CAR and/or antibody fragment construct(s) bind; 
a single corresponding antibody fragment; and 
a single promoter or a single regulatory/response element and a single concordant/corresponding SEQ ID NO:. That is, if applicant elects a promoter that a single concordant SEQ ID NO: or a single fragment of a SEQ ID NO: or a single mutant of a SEQ ID NO: as recited in claim 123.  If applicant elects a regulatory element that comprises a specified NFAT response element (as recited in, for example, claim 129), applicant must further elect a single concordant SEQ ID NO: or a single fragment of a SEQ ID NO: or a single mutant of a SEQ ID NO: as recited in claim 131.  
If Applicant elects Group II above, Applicant is required under 35 U.S.C. 121 and 372 to further elect a single disclosed species from either (i) or (iii) above. 
If Applicant elects Group II (i) a cleavage enzyme, then Applicant must further elect a single disclosed species from each of (ii) and (iv) and (v) and (vi) above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. That is, if Applicant elects a single cleavage enzyme from (i), Applicant must also elect:
ii)   a single cleavage enzyme activator, 
iv)  a single tumor antigen or fragment thereof to which the CAR and/or antibody fragment construct(s) bind, 
v)  a single corresponding antibody fragment, and 
vi) a single promoter or regulatory element and a single concordant/corresponding SEQ ID NO:. That is, if applicant elects a promoter that comprises a specified NFAT promoter (as recited in, for example, claim 121), applicant must further elect a single concordant SEQ ID NO: or a single fragment of a SEQ ID NO: or a single mutant of a SEQ ID NO: as recited in claim 123.  If applicant elects a regulatory element that comprises a specified NFAT response element (as recited in, for example, claim 129), applicant must further elect a single concordant SEQ ID NO: or a single fragment of a SEQ ID NO: or a single mutant of a SEQ ID NO: as recited in claim 131.

If Applicant elects Group II (iii) a cytokine, then Applicant must further elect a single disclosed species from each of (iv) and (v) and (vi) above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. That is, if Applicant elects a single cytokine from (iii), Applicant must also elect 
a single tumor antigen or fragment thereof to which the CAR and/or antibody fragment construct(s) bind, a single corresponding antibody fragment, and 
vi)   a single promoter or regulatory element and a single concordant/corresponding SEQ ID NO:. That is, if applicant elects a promoter that comprises a specified NFAT promoter (as recited in, for example, claim 121), applicant must further elect a single concordant SEQ ID NO: or a single fragment of a SEQ ID NO: or a single mutant of a SEQ ID NO: as recited in claim 123.  If applicant elects a regulatory element that comprises a specified NFAT response element (as recited in, for example, claim 129), applicant must further elect a single concordant SEQ ID NO: or a single fragment of a SEQ ID NO: or a single mutant of a SEQ ID NO: as recited in claim 131.
If Applicant elects Group III above, Applicant is required under 35 U.S.C. 121 and 372 to elect a single species embodiment of what is encoded by the nucleic acid for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The claim apparently discloses six distinct embodiments comprising:
a CAR recognizing MUC1*; or
a CAR recognizing MUC1 cleavage enzyme; or
a CAR recognizing MUC1* and a CAR recognizing a MUC1 cleavage enzyme; or
a single CAR recognizing both MUC1* and a MUC1 cleavage enzyme; or
a MUC1 cleavage enzyme and a CAR recognizing MUC1*; or
a MUC1 cleavage enzyme.
If Applicant elects an embodiment from items b)-f), Applicant must then further elect a single MUC1 cleavage enzyme from (i) above. If Applicant elects an embodiment from items a)-e) , Applicant must further elect an antibody fragment from (v) above.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  claims 98, 104, 121, 129, 137, and 146. 
Applicant’s reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder of Product and Process Claims
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                         
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633